— Order denying plaintiff’s motion *843for summary judgment reversed on the law, with ten dollars costs and disbursements, motion granted and the case remitted to the Special Term for an assessment of the plaintiff’s damages under rule 113 of the Rules of Civil Practice. We are of opinion that no triable issue of fact is presented. The allegations of the complaint and the plaintiff’s affidavits, supplemented by the exhibits, are not contradicted and they show an indebtedness by the defendant to the plaintiff as assignee of Banque Franeo-Japonaise. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.